This case, unlike other reported cases involving a similar confrontation issue, does not present a contrived situation designed to deny appellant the opportunity to confront his accuser. Eye contact and total visual observation was denied in this instance as a result of the small stature of the victim. Although the trial court denied appellant's request to change his position in the courtroom during the testimony of the witness, his counsel was permitted to move to a location where the witness could be fully observed and he was provided with the opportunity to confer with his client during the examination.
Additionally, the position of the majority intrudes on the substantial responsibility and discretion of a trial judge in controlling the courtroom and conducting the trial of a case. This inherent power of the court was reviewed in Hale v. State
(1896), 55 Ohio St. 210, 45 N.E. 199.
These circumstances do not constitute a denial of the appellant's constitutional rights. I must, therefore, respectfully dissent in this matter. *Page 888